MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Jan 17 2019, 9:54 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Timothy N. Hatton                                        Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General
                                                         Angela N. Sanchez
                                                         Assistant Section Chief,
                                                         Criminal Appeals
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Timothy N. Hatton,                                       January 17, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         18A-PC-749
        v.                                               Appeal from the Marshall Superior
                                                         Court
State of Indiana,                                        The Honorable Robert O. Bowen
Appellee-Respondent                                      Trial Court Cause No.
                                                         50D01-1107-FA-24



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PC-749 | January 17, 2019                  Page 1 of 5
                                          Case Summary
[1]   Timothy N. Hatton appeals the denial of the petition for post-conviction relief

      he filed after pleading guilty to Class B felony child molesting. We affirm.



                            Facts and Procedural History
[2]   In July 2011, the State charged Hatton with Class A felony child molesting,

      Class B felony criminal deviate conduct, Class C felony child molesting, Class

      D felony sexual battery, and Class B misdemeanor battery. In October 2012,

      Hatton, who was represented by a court-appointed attorney, pled guilty to only

      one count of Class B felony child molesting in exchange for the State dismissing

      the remaining charges. The trial court imposed a sentence of twenty years, with

      fifteen years to serve and five years suspended to probation.


[3]   In December 2014, Hatton filed a petition for post-conviction relief claiming

      that his attorney had been ineffective and that his guilty plea was invalid. The

      post-conviction court ordered the case submitted by affidavit. Hatton then

      moved to compel his attorney to provide a copy of his file from the underlying

      criminal case, alleging that he had requested the file and had only received “the

      discovery in November 2011.” Appellant’s App. Vol. II p. 127. Hatton also

      sent his attorney a set of fourteen interrogatories. After receiving no responses

      to the interrogatories, Hatton filed a second motion to compel. The post-

      conviction court denied both motions. Regarding the case file, the court

      determined that the attorney had already given Hatton the relevant documents


      Court of Appeals of Indiana | Memorandum Decision 18A-PC-749 | January 17, 2019   Page 2 of 5
      from his office. Regarding the interrogatories, the court concluded that “it does

      not appear that answers to the questions posed have any relevance to the issues

      presented in the Petition, are not presentable in the form of a Summary

      Affidavit or appear to be a ‘fishing expedition’ into trial strategy.” Id. Shortly

      thereafter, Hatton filed his affidavit in support of his petition. He did not file

      affidavits from his attorney or any other witnesses. The post-conviction court

      denied Hatton’s petition.


[4]   Hatton now appeals.



                                 Discussion and Decision
[5]   Hatton has failed to demonstrate any error by the post-conviction court. The

      facts section of his opening brief focuses on his substantive claims for relief

      (“Ineffective Assistance of Counsel,” “Guilty Plea (Ineffective Assistance),”

      “Speedy Trial Issues,” “Newly Available Evidence,” and “Due Process”),

      Appellant’s Br. pp. 5-11, while the argument section primarily addresses

      procedural decisions made by the post-conviction court. He makes a number of

      general assertions in both sections but does not develop any of them. For

      example, in the facts section, Hatton claims that “[f]alse statements, dismissed

      charges, and other irrelevant factors were used against Hatton and [counsel] did

      not suppress or object,” id. at 6, but he does not identify any such “false

      statements” or “irrelevant factors” or explain how they were “used” against

      him. The remainder of the facts section includes more of the same. See id. at 6-

      11. To the extent he has articulated any specific arguments, his only record

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-749 | January 17, 2019   Page 3 of 5
      citations are to “CCS,” his own affidavit (“Affidavit filed January 18 th, 2018”),

      “Transcripts for October 24th, 2012, January 22nd, 2013,” “CCS entry for

      November 22, 2011” (which simply says “Court receives a letter from the

      defendant”), and “Plea Agreement October 24th, 2012” (which Hatton did not

      include in his appendix on appeal). Such general citations are entirely

      unhelpful, especially when accompanied by general claims of error. If Hatton’s

      argument is that the post-conviction court should have believed the self-serving

      factual allegations in his affidavit, there is nothing we can do for him. “[T]he

      [post-conviction] judge is the sole judge of the credibility of witnesses.” Ward v.

      State, 969 N.E.2d 46, 66 (Ind. 2012), reh’g denied.


[6]   The argument section of Hatton’s brief is similarly deficient. He asserts that the

      post-conviction court should have held an evidentiary hearing before ruling on

      his petition. However, other than generically urging that he “has raised obvious

      issues in his PCR,” Appellant’s Br. p. 11, Hatton fails to explain why such a

      hearing was necessary. When the post-conviction court orders a case submitted

      by affidavit, the court has discretion to decide whether to hold an evidentiary

      hearing, and we will reverse only for an abuse of that discretion. Smith v. State,

      822 N.E.2d 193, 201 (Ind. Ct. App. 2005), trans. denied. Hatton has not shown

      such an abuse in this case.


[7]   Hatton also argues that the post-conviction court should have granted his

      motions to compel his attorney to provide a complete copy of his file and to

      respond to Hatton’s interrogatories. Whether to grant a motion to compel is a

      decision we leave to the discretion of the post-conviction court, and we will

      Court of Appeals of Indiana | Memorandum Decision 18A-PC-749 | January 17, 2019   Page 4 of 5
      reverse only for an abuse of that discretion. Pannell v. State, 36 N.E.3d 477, 493

      (Ind. Ct. App. 2015), reh’g denied, trans. denied. Here, when the post-conviction

      court denied Hatton’s motions, it reasoned that Hatton’s attorney had already

      given Hatton the relevant documents from his file and that the interrogatories

      did not appear to “have any relevance to the issues presented in the Petition, are

      not presentable in the form of a Summary Affidavit or appear to be a ‘fishing

      expedition’ into trial strategy.” Hatton briefly mentions the post-conviction

      court’s reasoning but does not explain why he thinks it was wrong, other than

      vaguely asserting that “[t]hese materials are essential so Hatton can raise all

      issues and for full evidentiary discoveries.” Appellant’s Br. p. 12. In short,

      Hatton has identified no basis on which we could conclude that the post-

      conviction court abused its discretion by denying his motions to compel.


[8]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-PC-749 | January 17, 2019   Page 5 of 5